Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendments and arguments.  Responses to the arguments are presented after the first rejection they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Sonehara et al.  JP 2007-148005, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907 and Hirose et al. 6501527. 
Sonehara et al.  JP 2007-148005 (cited 8/18/2021) teaches a dry photoresist containing plastic carbon black particles (beads) is applied 10 microns thick which is then dried to 2 micron thickness an continuous substrate of a rolled  ITO patterned substrate, exposed using a 
Sonoda et al. 6433852 teaches columnar spacers formed of resist including particles which are the same size as the cell gap (14/66-15/7). The spacers are formed of an ultraviolet curing resist containing spherical spacers (plastic beams) and is coated on the previously formed color filter layers and the electrodes, exposed to UV using a photomask and developed to remove the unexposed portions (16/50-61).   Sonoda et al. 6433852 teaches that the use of scattered spacer particles can result in concaved and convexed portions on the substrate (different spacings). This also happens if the particles are not well dispersed as clumps/aggregations of particles form (4/43-60). Spacer heights are also affected by thickness variation due to coating variation or development variations (4/61-5/8). The use of spacers having substantially the same size as the desired spacer thickness is disclosed (7/46-48). The formation of the spacers using a mask with openings where the spacer columns are to be formed, followed by development is disclosed (12/42-55). The spacer compositions include spherical plastic beads which act as spacers (16/50-57). The spacers may also include carbon black or metal particles (16/62-17/3). 
Guchler et al. 6221543 teaches spherical, rod-like, posts, triangular and trapezoidal spacers formed of organic or inorganic materials used in maintaining the spacing of liquid crystal devices (23/7-43). 
Yang et al. 20150260907 teaches particles to be used in the resin layer can be various shapes and can be silica or other inorganic materials or organic materials such as acrylic, urethane, styrene, melamine, epoxy or silicone resins [0151]
Hirose et al. 6501527 teaches particles to be used in the resin layer can be silica, glass or other inorganic materials or organic materials such as polyacrylic, polystyrene, epoxy or silicone resins (9/57-65).  The use of photosetting and photopolymerizable materials for forming the spacer and can include ethylenically unsaturated or epoxy (glycidyl) groups (10/30-47). 
It would have been obvious to one skilled in the art to modify the process of Sonehara et al.  JP 2007-1248005 by replacing the adding particles known to be useful as spacer materials such as the glass, acrylic, polystyrene, epoxy, silicone or urethane particles taught by Yang et al. 20150260907 or Hirose et al. 6501527 having a diameter equal to the desired final thickness of 5.5 microns based upon the teachings of Sonoda et al. 6433852 at (7/46-48) with these particles having shapes known to be useful in the formation of spacer materials, such as the spherical, rod-like, posts, triangular and trapezoidal shapes taught by Guchler et al. 6221543 with a reasonable expectation of success based upon their known use as spacer materials in liquid crystal displays.
	The applicant merely makes statements that the rejections are traversed.  The references relied upon clearly teach sizes and shapes of particles useful in forming spacers. 
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Chan-Park et al. 20030152849, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907 and Hirose et al. 6501527
Chan-Park et al. 20030152849 illustrates in figure 8, coating a film with a layer formed on it is fed by a roller with a pigmented curable coating (84a), which is then exposed through the mask (82) to selectively cure the coating, the uncured material is removed by washing/development with a solvent and then dried to form the microcup areas and rolled up on a roller [0116-0134]. UV curable material used in the examples are discussed in examples 11-14 and include acrylate monomers, epoxies and photoinitiators for each [0098-0111]. The wall of the microcups can be 3-100 microns, but are preferably 10-50 microns [0065]. The substrate can include conductor lines of ITO [0011-0012,0022,0058]. This process can be used for liquid crystal or electrophoretic displays (abstract).
It would have been obvious to one skilled in the art to modify the process of Chan-Park et al. 20030152849 by replacing the adding particles known to be useful as spacer materials such as the glass, acrylic, polystyrene, epoxy, silicone or urethane particles taught by Yang et al. 20150260907 or Hirose et al. 6501527 having a diameter equal to the preferred final thickness of 10-50 microns based upon the teachings of Sonoda et al. 6433852 at (7/46-48) with these particles having shapes known to be useful in the formation of spacer materials, such as the spherical, rod-like, posts, triangular and trapezoidal shapes taught by Guchler et al. 6221543 with a reasonable expectation of success based upon their known use as spacer materials in liquid crystal displays.
Claims 1-3, 9-11 and 13 are rejected under 35 U.S.C. 103 as obvious over Sonehara et al.  JP 2007-148005, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907 and Hirose et al. 6501527, further in view of Kishimoto et al. JP 2002-214470.
Kishimoto et al. JP 2002-214470 teaches a dry photoresist containing plastic spacers/beads having diameters of 5.5 microns is applied to an ITO patterned substrate, exposed using a photomask to UV and developed.  A polyimide alignment layer is then coated and the LC cell assembled [0035-0042]. 
	It would have been obvious to one skilled in the art to continue the process rendered obvious by the combination of Sonehara et al.  JP 2007-148005, Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907 and Hirose et al. 6501527 by forming the alignment layer for the liquid crystal film as taught by Kishimoto et al. JP 2002-214470 so the LC display can be completely formed.  
Claims 1-4, 9-11 and 13 are rejected under 35 U.S.C. 103 as obvious over Chan-Park et al. 20030152849, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907 and Hirose et al. 6501527, further in view of Kishimoto et al. JP 2002-214470.
It would have been obvious to one skilled in the art to continue the process rendered obvious by the combination of Chan-Park et al. 20030152849, Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907 and Hirose et al. 6501527 by forming the alignment layer for the liquid crystal film as taught by Kishimoto et al. JP 2002-214470 so the LC display can be completely formed.  
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as obvious over Chan-Park et al. 20030152849, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907 and Hirose et al. 6501527 and Uematsu et al. JP 2005-250179.

It would have been obvious to one skilled in the art to modify the process of Chan-Park et al. 20030152849 by replacing the adding particles known to be useful as spacer materials such as the glass, acrylic, polystyrene, epoxy, silicone or urethane particles taught by Yang et al. 20150260907 or Hirose et al. 6501527 having a diameters equal to the desired thickness of 3-10 microns based upon the teachings of Uematsu et al. JP 2005-250179 and Sonoda et al. 6433852 at (7/46-48) with these particles having shapes known to be useful in the formation of spacer materials, such as the spherical, rod-like, posts, triangular and trapezoidal shapes taught by Guchler et al. 6221543 with a reasonable expectation of success based upon their known use as spacer materials in liquid crystal displays.
Claims 1-4, 8-11 and 13 are rejected under 35 U.S.C. 103 as obvious over Chan-Park et al. 20030152849, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907 and Hirose et al. 6501527 and Uematsu et al. JP 2005-250179, further in view of Kishimoto et al. JP 2002-214470.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. 20130089734 teaches in example 2, composition including a urethane acrylate monomer, a polystyrene bead with a particles size of 4 microns, a photopolymerization initiator coated unto a PET film fed from one roller and dried to a thickness of 7 microns, UV cured using a metal halogen lamp and then rolled up on a second roller [0218]. Useful antiglare particles include polymers [0140], or inorganic particles [0141], which can be any shape including spherical, ellipsoidal, polygonal, plate like, rod like or amorphous [0143] and can have an average particles size of 0.1-10 microns, preferably 1-8 microns. [0145] and may be coated to a thickness of 0.3 to 20 microns 
Tajima et al. 6208402 teaches silica beads with diameters equal to the desired thickness (9/66-10/3).
Yamada et al. 5583675 teaches changing the desired thickness of the spacer by changing/adjusting the diameter of the plastic beads used in the photosensitive resin including the plastic beads and a black pigment (21/42-63). Plastic beads 3.5 microns is diameter are disclosed (20/22-29). 
. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Combined dependent claims
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 9, 2022